Exhibit 10.02


SECOND RESTATED SECURED REVOLVING NOTE

$50,000,000.00
  Mahwah, New Jersey
September 22, 2006

        FOR VALUE RECEIVED, JACLYN, INC., a corporation having an address at 635
59th Street, West New York, New Jersey 07093 (“Borrower”), promises to pay to
the order of TD BANKNORTH, N.A., successor by merger to HUDSON UNITED BANK
(“Lender”), at 1000 MacArthur Boulevard, Mahwah, New Jersey 07430 or at such
other place as Lender may from time to time in writing designate, the principal
sum of each Advance made by Lender to Borrower under that certain revolving loan
agreement dated December 23, 2002 between Borrower and Lender as it has been or
may be subsequently amended and/or modified (collectively, the “Loan Agreement”)
(the Loan Agreement together with all of the other documents, instruments or
agreements executed in connection therewith, as the same may be modified,
amended, restated or replaced from time to time are hereinafter collectively
referred to as, the “Loan Documents”). The aggregate unpaid principal balance
hereof shall not exceed at any time the sum of FIFTY MILLION and 00/100
(50,000,000.00) DOLLARS. Capitalized terms used herein and not otherwise defined
shall have the meaning given such terms in the Loan Documents. The entire unpaid
principal balance hereof, together with the accrued interest thereon and accrued
late charges, if any, and all other sums due hereunder and under the Loan
Documents shall be due and payable on the Termination Date.

        Borrower also promises to pay interest to Lender monthly, in arrears, on
the first day of each month commencing on January 1, 2003 on the average daily
unpaid principal balance of this Note at the rate set forth in Section 3.1 of
the Loan Agreement.

        This is the “Revolving Note” referred to in the Loan Agreement and is
entitled to the benefit of all of the terms and conditions and the security of
all of the security interests and liens granted by Borrower or any other person
to Lender pursuant to the Loan Agreement or any other Loan Document. Upon the
occurrence and during the continuance of any Event of Default, the entire unpaid
principal amount owed Lender hereunder shall, at the option of Lender, become
immediately due and payable without further notice or demand, all as provided in
the Loan Agreement.

        This Note replaces and supersedes (but shall not be considered a
repayment of) a note of Borrower dated December 23, 2002 in the original
principal amount of $32,000,000.00 and a note of Borrower dated October 23, 2003
in the original principal amount of $40,000,000.00 (collectively, the “Prior
Note”). Any and all amounts evidenced by the Prior Note shall hereafter be
evidenced by this Note and any accrued but unpaid interest due and owing under
the Prior Note shall be payable on the first interest payment date hereunder.

        Whenever any payment to be made under this Note shall be stated to be
due on a day other than a Banking Day, such payment shall be made on the next
succeeding Banking Day and



--------------------------------------------------------------------------------

such extension of time shall be included in the computation of any interest then
due and payable hereunder.

        The undersigned and all other parties who, at any time, may be liable
hereon in any capacity waive presentment, demand for payment, protest and notice
of dishonor of this Note. This Note and any provision hereof may not be waived,
modified, amended or discharged orally, but only by an agreement in writing
which is signed by the holder and the party or parties against whom enforcement
of any waiver, change, modification, amendment or discharge is sought.

        This Note shall be governed by and construed under the internal laws of
the State of New Jersey, as the same may from time to time be in effect, without
regard to principles of conflicts of laws thereof.

        IN WITNESS WHEREOF, the undersigned has executed this Note the day and
year first above written.

WITNESS:


/s/ David Yanagisawa




JACLYN, INC.


by: /s/ Anthony C. Christon
Name: Anthony C. Christon
Title: Chief Financial Officer &
                Treasurer

